Summary judgment dismissing plaintiff’s first cause of action to recover reinsurance proceeds under a reinsurance contract between Hudson (the reinsurer) and Union Indemnity Insurance Co. (in liquidation) was warranted for the reasons stated in Matter of Union Indem. Ins. Co. (200 AD2d 99, lv dismissed 84 NY2d 1026). The IAS Court correctly ordered Hudson to pay interest on the returned premiums (CPLR 3004; cf., e.g., Myers v Equitable Life Assur. Socy., 60 AD2d 942; *410Leamy v. Berkshire Life Ins. Co., 46 AD2d 965, affd 39 NY2d 271). We find no basis for the imposition of sanctions against plaintiff. Concur — Milonas, J. P., Rosenberger, Ellerin, Rubin and Williams, JJ.